PER CURIAM:
A petition to open a default judgment is an appeal to the discretion of the lower court. St. Joe Paper Co. v. Marc Box Co., Inc., 260 Pa.Super. 515, 394 A.2d 1045 (1978). Here the lower court granted the petition. The court held that appellees’ twenty-nine day delay in filing the petition was not excessive under the circumstances, since a reasonable period of time was necessary to investigate the facts in support of the petition. The court also held that appellees’ failure to answer the complaint was reasonably explained by the confusion resulting from the method of service and the delay in the complaint reaching appellees’ attorney and insurer. Moreover, the court found other equitable considerations favoring the opening of the judgment, including the existence of what could be meritorious defense, see Balk v. Ford Motor Co., 446 Pa. 137, 140 n. 3, 285 A.2d 128, 130 n. 3 *582(1971) (existence of meritorious defense not necessary to open judgment in trespass action but is equitable consideration), the possibility of unjust enrichment, and appellants' failure to give appellees notice of intent to take a default judgment. From our review of the record, we cannot hold that the court abused its discretion.
Affirmed.